DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following informalities:
The reinforcing structure represented by reference character 10 in the embodiment shown in Fig. 4 is distinct from at least the reinforcing structure represented by this same reference character in the embodiment shown in Fig. 3.
The reinforcing structure represented by reference character 10 in the embodiment shown in Fig. 5 is distinct from at least the reinforcing structure represented by this same reference character in the embodiment shown in Fig. 4.
The reinforcing structure represented by reference character 10 in the embodiment shown in Fig. 6 is distinct from at least the reinforcing structure represented by this same reference character in the embodiment shown in Fig. 5.
The reinforcing structure represented by reference character 10 in the embodiment shown in Fig. 7 is distinct from at least the reinforcing structure represented by this same reference character in the embodiment shown in Fig. 6.
The structure represented by reference character 12 in the embodiment shown in Fig. 9 is distinct from at least the structure represented by this same reference character in the embodiment shown in Fig. 3.
The structures represented by reference characters 10 and 13 in the embodiment shown in Fig. 0 is distinct from at least the structure represented by these same reference characters in the embodiment shown in Fig. 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claims 1-15 are objected to because of the following informalities: 
The preamble “non-pneumatic wheel” in each of claims 1-15 should be replaced with -- non-pneumatic tire -- for clarity because it appears that all of the claim limitations (e.g., the claimed “annular reinforcing structure” is a portion of the tire) are directed to tire structure instead of wheel structure as implied by the inclusion of the term “wheel”.
Regarding claim 1, the phrase “the limit values are -90° and +90°” should be replaced with the phrase -- the limit values of the angles are -90° and +90° -- for clarity.
Regarding claim 11, the phrase “length/width and width/thickness aspect ratio” should be replaced with a phrase, such as -- length to width ratio and width to thickness ratio -- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, there is insufficient antecedent basis for “the inside of a tread”.
	Regarding claim 1, the limitation “the reinforcing strips are formed of a laminate of at least two composite layers” renders the claim indefinite because it is unclear it is unclear whether “the reinforcing strips” specifically refers to “each reinforcing strip” being formed of a laminate of at least two composite layers or if it refers to “the plurality of reinforcing strips” together being formed of a laminate of at least two composite layers.
	Regarding both claims 5 and 6, the limitation “the reinforcing strips” in each of these claims renders the claims indefinite because it is unclear whether “the reinforcing strips” specifically refers to “each reinforcing strip” or “the plurality of reinforcing strips” together.
	Regarding both claims 5 and 6, the limitation “an angle α” renders the claims indefinite because it is unclear whether “an angle α” previously set forth in claim 1 or if it refers to a distinct angle α.
	Regarding both claims 14 and 15, there is insufficient antecedent basis for the limitation “the mean overlap” in each of these claims.

Allowable Subject Matter
6.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Cron et al. (US 2014/0326374 A1) teaches a non-pneumatic tire with a multi-layered reinforcing structure (Fig. 8).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617